COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-05-231-CV
STEWART
DEVORE, JR. AND                                              APPELLANTS
MARILYNN M. DEVORE
 
                                                   V.
 
LIBERTY
ASSET MANAGEMENT, LLC                                        APPELLEE
 
                                               ----------
         FROM COUNTY COURT AT LAW
NO. 1 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
On October 18, 2005, we notified appellants that their brief had not
been filed as required by TEX. R. APP. P.
38.6(a).  We stated we would dismiss the
appeal for want of prosecution unless appellants or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  We
have not received any response.




Because appellants= brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
Appellants shall pay all costs of this appeal, for which let execution
issue.
 
PER CURIAM               
 
 
PANEL D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED:  November 10, 2005
 




[1]See Tex. R. App. P. 47.4.